                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

                                 )
    KEITH SMITH,                 )
                                 )
           Plaintiff,            )
                                 )                               No. 18 C 4918
          v.                     )
                                                                 Judge Virginia M. Kendall
                                 )
    CITY OF CHICAGO, OFFICER )
    RANITA MITCHELL, and OFFICER
    HERMAN OTERO,                )
                                 )
           Defendants.           )
                                 )

                            MEMORANDUM OPINION AND ORDER

         After the Court granted his Motion to Reconsider (Dkt. 39), Plaintiff Keith

Smith timely filed his Amended Complaint 1. The Amended Complaint brings claims

of fabricated evidence and conspiracy, along with a Monell claim against the City of

Chicago pursuant to 42 U.S.C. § 1983. (Dkt. 45). The fundamental question before

the Court is whether Plaintiff’s conditions of bond were so substantial as to be

considered a seizure, thus prolonging the accrual date of for his constitutional claims.

After review of Plaintiff’s newly pled allegations, the conditions of bond Plaintiff was

subjected to were not sufficiently burdensome to be considered a seizure.                                          The

controlling statute of limitations expired in March of 2016, two years after he was




1
 Plaintiff titled his Amended Complaint as “Second Amended Complaint” when filing on the Court’s docket. (Dkt.
45). Seeing as this is the first time Plaintiff has amended his complaint, the Court will refer to the operative pleading
as the Amended Complaint throughout this Opinion.

                                                    Page 1 of 10
released from Cook County Jail. Accordingly, Defendants’ Motion to Dismiss is

granted and Plaintiff’s Amended Complaint is dismissed with prejudice.

                                   BACKGROUND

      The Court is well aware of, and assumes familiarity with, the facts alleged in

Plaintiff’s Complaint and his Amended Complaint based upon the Court’s ruling on

the first motion to dismiss (Dkt. 37) and Plaintiff’s subsequent motion to reconsider

(Dkt. 44). The well pleaded facts in Plaintiff’s Amended Complaint are presumed as

true for purposes of reviewing the instant Motion to Dismiss. Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555-56 (2007).

      Briefly, Plaintiff was a passenger in a vehicle that Defendants Mitchell and

Otero stopped and searched on September 10, 2013. (Dkt. 45, ¶ 5). Plaintiff was

arrested as a result, but “does not assert any claim of unlawful search, seizure, or

false arrest.” Id. Plaintiff alleges that Defendants Mitchell and Otero conspired to

produce a fabricated police report which led to Plaintiff’s detention in Cook County

Jail for seven months. (Id. at ¶¶ 6-10). Plaintiff was released on bond on March 29,

2014 and was required to appear at court hearings and seek permission from the

court before leaving Illinois. (Id. at ¶¶ 10-12).

      On July 21, 2016, Plaintiff was found not guilty. (Id. at ¶ 15). Plaintiff then

filed his original complaint on July 18, 2018.       (Dkt. 1).   This Court dismissed

Plaintiff’s complaint as barred by the two-year statute of limitations because his

claim for unlawful detention accrued at the time he was released from custody on

March 29, 2014. (Dkt. 37). Following the Court’s ruling, Plaintiff filed a motion to



                                      Page 2 of 10
reconsider based on the potential intervening authority of Mitchell v. City of Elgin,

912 F.3d 1012 (7th Cir. 2019). The Mitchell court wrote that conditions of bond could

potentially constitute a continuing seizure.         However, the exact parameters of

Mitchell’s bond were not before the court so the matter was remanded for further fact-

finding. Mitchell, 912 F.3d at 1017. As was the case with Mitchell, the conditions of

bond were not before this Court at the time it ruled on Defendants’ first motion to

dismiss. Therefore, Plaintiff’s motion to reconsider was granted and Plaintiff was

permitted to file an amended complaint alleging the conditions of bond. (Dkt. 44).

      Plaintiff filed his Amended Complaint on May 27, 2019 with new allegations

detailing the conditions of his bond. Specifically, Plaintiff alleges that while on bond,

he “was required to appear in court at the state’s command, about once per month,”

“was subject to the condition that he seek formal permission from the court before

exercising what would otherwise have been his unquestioned right to travel outside

the State of Illinois,” “experienced the financial and emotional strain of preparing a

defense,” and suffered from diminished employment prospects “because he had to

appear in court about once each month.” (Dkt. 45, ¶¶ 11-14).

                                LEGAL STANDARD

      To survive a motion to dismiss, the complaint “must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)(internal quotations omitted). A claim is

facially plausible “when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct



                                      Page 3 of 10
alleged.” Id. The Court is “not bound to accept as true a legal conclusion couched as

a factual allegation.” Olson v. Champaign Cty., Ill., 784 F.3d 1093, 1099 (7th Cir.

2015) (quoting Twombly, 550 U.S. at 555). “Threadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not suffice.” Toulon v.

Cont'l Cas. Co., 877 F.3d 725, 734 (7th Cir. 2017) (citing Iqbal, 556 U.S. at 678.).

“[W]hen the allegations of the complaint reveal that relief is barred by the applicable

statute of limitations, the complaint is subject to dismissal for failure to state a

claim.” Logan v. Wilkins, 644 F.3d 577, 582 (7th Cir. 2011).

                               DISCUSSION
I. Fabrication of Evidence Claim

       Plaintiff brings his claims pursuant to 42 U.S.C. § 1983. Specifically, Plaintiff

argues that Defendants violated his Fourth Amendment rights when they fabricated

evidence which led to his wrongful pretrial detention. “[T]here is a constitutional

right not to be held in custody without probable cause.” Manuel v. City of Joliet,

Illinois, 903 F.3d 667, 670 (7th Cir. 2018), cert. denied sub nom. City of Joliet, Ill. v.

Manuel, 139 S. Ct. 2777 (2019) (emphasis in original). That right is grounded in the

Fourth Amendment. Manuel v. City of Joliet, Ill., 137 S. Ct. 911, 920 (2017). “[A]

Fourth Amendment claim for unlawful pretrial detention accrues when the detention

ends, not when the prosecution ends.” Mitchell, 912 F.3d at 1015 (emphasis in

original). Once a claim accrues, plaintiffs have two years to seek relief. Gekas v.

Vasiliades, 814 F.3d 890, 894 (7th Cir. 2016) (“The statute of limitations for § 1983

claims in Illinois is two years.”).




                                       Page 4 of 10
         There is no dispute that Plaintiff was released from the Cook County Jail on

bond in March of 2014. However, Plaintiff argues that his wrongful detention did not

end until he was acquitted on July 21, 2016—making the July 18, 2018 filing of his

Complaint timely. He posits that the conditions of his bond amounted to a seizure

and wrongful detention. The dispositive question is whether Plaintiff’s conditions of

bond constitute a seizure and necessarily delay the accrual of his Fourth Amendment

claims.

         Here, Plaintiff alleges just two conditions of his bond. 2 First, that he “was

required to appear in court at the state’s command, about once per month.” (Dkt. 45,

¶ 11). And second, that he had to seek permission to leave the State of Illinois. (Id.

at ¶ 12). These allegations, neither independently nor cumulatively, do not amount

to a seizure. Elevating these bond conditions to the level of a Fourth Amendment

seizure would fundamentally alter the understanding and structure of the pretrial

system.      Bielanski v. Cty. of Kane, 550 F.3d 632, 642 (7th Cir. 2008) (“To hold

otherwise would transform every traffic ticket and jury summons into a potential

Section 1983 claim.”); see also Mitchell, 912 F.3d at 1017 (“We have misgivings about

construing a simple obligation to appear in court—a uniform condition of any pretrial

release—as a ‘seizure’ for Fourth Amendment purposes. Converting every traffic

ticket into a nascent Fourth Amendment claim strikes us as an aggressive reading of




2
  It is worth noting that Plaintiff also alleges that he suffered diminished employment prospects because he had to
appear at monthly court hearings and suffered financial and emotional strain in having to prepare. These burdens are
de minimis and not unique to individuals on pretrial detention, nor are they conditions of bond imposed by court order.
Indeed, any defendant may suffer some sort of mental and emotional anxiety at the prospect of defending a case, but
this is not inherently the result of conditions of bond.

                                                   Page 5 of 10
the constitutional text.”). In fact, the very conditions that Plaintiff now alleges have

already been classified as insufficient to establish a Fourth Amendment seizure. “No

court has held that a summons alone constitutes a seizure, and we conclude that a

summons alone does not equal a seizure for Fourth Amendment purposes. …

Although the travel restriction and the interview with the probation officer might be

somewhat more onerous than the summons alone, we conclude that they are

insufficient restraints on freedom of movement to constitute a seizure.” Id. With

respect to the Plaintiff’s confinement to the State of Illinois, the mere threat of a

travel restriction is inadequate. “Such a requirement is, at most, a precursor to a

possible seizure rather than a seizure itself.” Id. Nowhere does Plaintiff allege he

was ever actually denied permission to leave the state or that his obligation to attend

a court hearing imposed a direct and specific hardship.

      In order to reach the threshold of a Fourth Amendment violation, conditions of

pretrial release must “impose significant restrictions on liberty.” Mitchell, 912 F.3d

at 1016 (emphasis added). Requiring Plaintiff to attend monthly court hearings and

asking for permission to leave the state falls far short of that benchmark. See e.g.,

Spring-Weber v. City of Chicago, 2018 WL 4616357, at *12 (N.D. Ill. Sept. 26, 2018)

(“Nor is there a seizure every time the government compels a person to be in a

particular place. For instance, service of a summons to appear in court—even though

it is backed by a court’s power to hold the recipient in contempt and imprison her if

she does not comply—does not amount to a seizure within the meaning of the Fourth

Amendment.”). Seizure concerns are simply not implicated with such minor and



                                      Page 6 of 10
routine restrictions are imposed on an individual’s liberty. The primary focus is on

physical detention or other conditions of near equivalent severity. See e.g., Allen v.

Utreras, 2018 WL 8261309, at *1 (N.D. Ill. Nov. 9, 2018) (“[T]he Seventh Circuit was

not concerned with the lesser freedom restrictions imposed on a person released on

his own recognizance, but specifically with detention itself.”); Mayo v. LaSalle Cty.,

2019 WL 3202809, at *5 (N.D. Ill. July 15, 2019) (“A requirement to appear

somewhere simply does not fit within the Supreme Court’s test for whether a seizure

has occurred, which looks to whether a reasonable person would have believed he was

free to leave. … Accordingly, the clock on [Plaintiffs’] pretrial detention claim started

running when they were released from physical custody…”).

      Plaintiff suggests that the Supreme Court’s recent decision in McDonough v.

Smith has already resolved the accrual question and that in line with that ruling, his

claims did not accrue until the criminal proceedings terminated in his favor. That is

not the case as McDonough is meaningfully distinguishable. In McDonough, the

plaintiff’s fabricated evidence claim arose under the Due Process Clause of the

Fourteenth Amendment. 139 S. Ct. 2149, 2155 (2019). Importantly, the purportedly

fabricated evidence was used against McDonough at his trial. Id. at 2154. Here,

Plaintiff’s claim is explicitly brought under the Fourth Amendment and the allegedly

fabricated evidence was not used against him at trial.         As the Supreme Court

highlighted, the Fourth and Fourteenth Amendments are fundamentally concerned

with protecting distinct interests.

      [O]nce a trial has occurred, the Fourth Amendment drops out: A person
      challenging the sufficiency of the evidence to support both a conviction

                                      Page 7 of 10
      and any ensuing incarceration does so under the Due Process Clause of
      the Fourteenth Amendment. … [T]he Framers drafted the Fourth
      Amendment to address the matter of pretrial deprivations of liberty …
      and the Amendment thus provides standards and procedures for the
      detention of suspects pending trial.

Manuel, 137 S.Ct. at 919 n.8 (internal quotations and citations omitted). Plaintiff

challenges the fabrication of evidence that led to his pretrial detention—not any

deprivation of liberty stemming from evidence presented at trial. Accordingly, the

Due Process Clause, and in turn McDonough, have no bearing when analyzing the

accrual date of Plaintiff’s claims. See Manuel, 903 F.3d at 670.

      Additionally, Plaintiff asks the Court to take notice of the pending en banc

hearing before the Seventh Circuit in Savory v. Cannon. (Dkt. 56). A review of

Savory reveals that it is similarly distinguishable and does not justify a different

result or that the Court must wait on the sidelines pending the outcome of the

hearing. The plaintiff in Savory did not bring a Fourth Amendment fabrication of

evidence claim. Instead, he brought claims of malicious prosecution, challenging the

fabricated evidence used at his trial. Savory v. Cannon, 912 F.3d 1030, 1032 (7th Cir.

2019), reh’g en banc granted, opinion vacated (Mar. 6, 2019). The issue of when a

Fourth Amendment claim for fabrication of evidence accrues was not before the

Seventh Circuit when it rendered its initial opinion and there is no indication that it

will be addressed at the en banc hearing. Savory is of no consequence for purposes of

analyzing Plaintiff’s claims here. What the Seventh Circuit has clearly addressed is

that a claim like Plaintiff’s accrues when the detention ends, not when the

prosecution is complete, Mitchell, 912 F.3d at 1015, and minor restrictions such as



                                     Page 8 of 10
requirements to attend court hearings and seeking permission before leaving the

state do not extend detention for purposes of a Fourth Amendment claim. Bielanski,

550 F.3d at 642.

II. Conspiracy and Monell Claims

      Because Plaintiff’s individual fabrication of evidence claim fails as untimely,

so too must his corresponding conspiracy and Monell claims. Plaintiff agrees that the

success or failure of his conspiracy and Monell claims are intertwined with the

standalone fabrication of evidence claim. (Dkt. 50, pg. 5). In the absence of any

substantive constitutional violation, a conspiracy claim necessarily fails. Cefalu v.

Vill. of Elk Grove, 211 F.3d 416, 423 (7th Cir. 2000). Similarly, the untimeliness of

the fabrication claim forecloses Plaintiff’s ability to pursue his Monell claim.

Sallenger v. City of Springfield, Ill., 630 F.3d 499, 504 (7th Cir. 2010) (“But a

municipality cannot be liable under Monell when there is no underlying

constitutional violation by a municipal employee.”). Thus, both are dismissed.

                                   CONCLUSION

      For the foregoing reasons, Defendants’ Motion to Dismiss is granted.

Plaintiff’s claims accrued when he was released from custody in March of 2014. As a

result, this action, filed more than four years after his release, is untimely pursuant

to the two year statute of limitations. Plaintiff’s Amended Complaint is dismissed

with prejudice.




                                     Page 9 of 10
                             ____________________________________
                             Virginia M. Kendall
                             United States District Judge
Date: September 6, 2019




                          Page 10 of 10
